Citation Nr: 0326188	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  98-13 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A (West Supp. 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).

In the present case, the various letters and the Supplemental 
Statements of the Case do not appear to specifically inform 
the veteran which portion of the evidence or information is 
to be provided by him and which portion by the VA as mandated 
by Quartuccio.  In regard to the veteran's PTSD claim, he has 
identified his stressors as having a friend killed and 
another paralyzed during his service in Vietnam.  In various 
correspondence to the RO, the veteran has provided the names 
of both men.  Specifically, he stated that the deceased 
friend was named "Jerry D. Hughes" and that the wounded 
friend had the last name "King".  The veteran also 
identified another stressor as coming under fire on several 
occasions while driving a truck on convoy.  

During the course of this appeal, the RO has not requested 
additional information regarding these stressors and has not 
attempted to verify these stressors with the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  In 
addition, the veteran has not been afforded a VA psychiatric 
examination in order to ascertain the nature and etiology of 
his psychiatric disability.  

In regard to his peripheral neuropathy claim, the veteran 
also has not been afforded a VA medical examination and 
opinion.  During the pendency of this appeal, the applicable 
law was changed and all veterans who served in the Republic 
of Vietnam during the requisite time period are now presumed 
to have been exposed to Agent Orange.  See Public Law 107-
103, 115 Stat. 976 (2001).  Accordingly, the Board finds that 
further development of the veteran's claims is necessary 
before the Board may proceed with appellate review.

This matter is remanded for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  In 
particular, the RO should notify the 
veteran of evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
information or evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should request additional 
information from the veteran regarding 
his claimed stressors, such as names, 
dates, locations, units, and duty 
assignments.  The RO should then send a 
summary of the veteran's claimed 
stressors, and all service personnel 
records, to the USASCRUR, 7798 Cissna 
Road, Springfield, VA 22150.  The 
USASCRUR should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.  Any information obtained 
should be associated with the claims 
file.

3.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any in-service stressful event verified 
by USASCRUR.  If no stressor has been 
verified, the RO should so state in its 
report.  The RO's report should be added 
to the claims file.

4.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination if, and only if, an alleged 
stressor has been verified.  In 
determining whether the veteran has PTSD 
due to an in-service stressor, the 
examiner is hereby notified that only the 
verified history detailed in the reports 
by the USASCRUR and/or the RO may be 
relied upon.  If the examiner believes 
that PTSD is the appropriate diagnosis, 
the examiner must specifically identify 
which stressor is responsible for that 
conclusion.  Since it is important that 
"each disability be viewed in relation to 
its history"  38 C.F.R. § 4.1 (2002), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

5.  The RO should schedule the veteran 
for the appropriate specialty examination 
for his claim of peripheral neuropathy.  
Copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  The examiner is requested to 
review all pertinent records associated 
with the claim.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report subjective complaints and 
clinical findings in detail.  The 
examiner is requested to opine whether it 
is at least as likely as not that 
peripheral neuropathy or any other 
relevant diagnosis is at least as likely 
as not related to the veteran's Agent 
Orange exposure or otherwise to his 
period of active service.  The examiner 
must provide a complete rationale for all 
conclusions and opinions. 

6.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be 
furnished a Supplemental Statement of the 
Case.  That document should include 
notice of all relevant actions taken on 
the claims for benefits, a summary of the 
evidence pertinent to the issues on 
appeal, and the applicable law and 
regulations.  After the appropriate 
period of time in which to respond has 
been provided, the case should be 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



